Case 0:19-cv-61177-RAR Document 4 Entered on FLSD Docket 05/16/2019 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 19CV61177

Plaintiff:
KIRK DAVIS, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED

VS.

Defendant:
NATIONAL PLAN ADVISORS, NC., A/K/A AMERICAN HEALTH REFORM
SOLUTIONS, LLC, A/K/A SYNERGY MARKETING ASSOCIATES, INC.

For:

John P. Salas, Esq.

Salas Law Firm, P.A

8551 West Sunrise Boulevard
Suite 300

Plantation, FL 33322

Received by BRICKELL COURIER SERVICES INC on the 10th day of May, 2019 at 12:53 pm to be served on NATIONAL
PLAN ADVISORS, INC. C/O GARETH D. REES, PRESIDENT AND R/A, 3403 NW 9TH AVE, SUITE 805, OAKLAND
PARK, FL 33309.

|, RAMON SAIS, JR., being duly sworn, depose and say that on the 14th day of May, 2019 at 11:50 am, I:
served a CORPORATION by delivering a true copy of the Summons in a Civil Action, Civil Cover Sheet, and
Collective Action Complaint with the date and hour of service endorsed thereon by me, to: JASON DOE as

EMPLOYEE/ AGENT for NATIONAL PLAN ADVISORS, INC., at the address of: 3403 NW 9TH AVE, SUITE 805,
OAKLAND PARK, FL 33309, and informed said person of the contents therein, in com pliance with state statutes.

Additional Information pertaining to this Service:
5/14/2019 11:50 am Attempted service at 3403 NW 9TH AVE, SUITE 805, OAKLAND PARK, FL 33309, Served Jason
Doe employee agent who refused to give his last name The Registered Agent was not in.

Description of Person Served: Age: 35, Sex: M, Race/Skin Color: White, Height: 6'2", Weight: 240, Hair: Black, Glasses: N

UT ATMO HT
Case 0:19-cv-61177-RAR Document 4 Entered on FLSD Docket 05/16/2019 Page 2 of 2
AFFIDAVIT OF SERVICE For 19CV61177

| certify that | am over the age of 18, have no interest in the above action, and am a Special Process Server, in good
standing, in the judicial circuit in which the process was served and have proper authority in the jurisdiction in which this
service was made. Under penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it
are true, to the best of my knowledge and belief F.S. 92.525 Verification of documents.

Hes fa P

RAMON SAIS, JR. VJ

 

Subscribed and Sworn to before me on the 14th day SPS 324

of May, 2019 by the affiant who is personally known

to me. BRICKELL COURIER SERVICES INC
P.O BOX 01-1310
MIAMI, FL 33101

NOTARY PUBLIC/_—~ (305) 350-3224

 

Our Job Serial Number: CIZ-2019006328

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toalbox V8.0n
